SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1213
CAF 14-00522
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF SYANNE L.T.,
RESPONDENT-APPELLANT.
--------------------------------------                            ORDER
NIAGARA COUNTY ATTORNEY AND CARRIE B.,
PETITIONERS-RESPONDENTS.


THOMAS M. O’DONNELL, ATTORNEY FOR THE CHILD, NIAGARA FALLS, FOR
RESPONDENT-APPELLANT.

CLAUDE A. JOERG, COUNTY ATTORNEY, LOCKPORT (KATHERINE D. ALEXANDER OF
COUNSEL), FOR PETITIONERS-RESPONDENTS.


     Appeal from an order of the Family Court, Niagara County
(Kathleen M. Wojtaszek-Gariano, J.), entered May 28, 2013 pursuant to
Family Court Act article 7. The order, among other things, placed
respondent in the custody of the Commissioner of Social Services of
Niagara County for a period of 12 months.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Haley M.T., 96 AD3d 1549, 1549; Matter of
Alice P., 254 AD2d 770, 770).




Entered:    November 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court